CONSENT AGREEMENT

        THIS CONSENT AGREEMENT (this “Consent”), dated as of June 25, 2007, is
made with respect to that certain THIRD AMENDED AND RESTATED INTERCREDITOR AND
LIEN SUBORDINATION AGREEMENT (the “Intercreditor Agreement”) dated as of May 21,
2007, by and between:

LASALLE BANK NATIONAL ASSOCIATION, as Revolving Loan Agent and Senior Term Loan
Agent (the “Senior Agents”) respectively for the Revolving Loan Creditors and
the Senior Term Loan Creditors (collectively, the “Senior Creditors”) pursuant
to the Senior Documents, and

PWJ LENDING LLC, as Subordinating Reimbursement Creditor and Subordinating Term
Loan Agent, for the Subordinating Term Loan Creditors (collectively, the
“Subordinating Creditors”) party to the Subordinated Documents,

And is acknowledged and assented to by

WHITEHALL JEWELLERS, INC., a Delaware corporation (the “Borrower”),

in consideration of the mutual covenants contained herein and benefits to be
derived herefrom. (Capitalized terms used herein and not otherwise defined shall
have the meanings as defined in the Intrercreditor Agreement).

BACKGROUND:

           The Senior Agents, the Subordinating Reimbursement Creditor, and the
Subordinating Term Loan Agent entered into the Intercreditor Agreement. The
Subordinating Term Loan Agent has advised the Senior Agents and the
Subordinating Reimbursement Creditor that the Subordinating Term Loan Creditors
desire to advance to the Borrower, in one or more advances, up to an additional
$7,500,000.00 in the aggregate pursuant to the Subordinated Credit Agreement, in
each case as an increase to the Subordinated Term Loans (collectively, the
“$7.5MM Increase”). Each of the amendments to the Subordinated Credit Agreement
(the “Subordinated Amendments”) necessary to implement the $7.5MM Increase, and
the $7.5MM Increase, are prohibited by the terms and conditions of the
Intercreditor Agreement. However, the Senior Agents, on behalf of the Senior
Creditors, have agreed to consent to the Subordinated Amendments and the $7.5MM
Increase upon the terms and conditions set forth in this Consent. Accordingly,
it is hereby agreed, as follows:

           1.   The Senior Agents, on their behalf and on behalf of the Senior
Creditors, hereby consent to the Subordinated Amendments and the $7.5MM
Increase. The Subordinating Reimbursement Creditor and the Subordinating Term
Loan Agent, on its behalf and on behalf of the Subordinating Creditors,
acknowledges and agrees that (i) the foregoing consent is a onetime consent, and
shall not be deemed to constitute a consent with respect to any further action
which is, or could be, contrary to the terms and conditions of the Intercreditor
Agreement, and (ii) each and all of the advances made to the Borrower as part of
the $7.5MM Increase shall constitute Subordinated Debt under, and shall be
subject to all terms and conditions of, the Intercreditor Agreement.

--------------------------------------------------------------------------------



           2.   The effectiveness of the foregoing Consent is expressly
conditioned upon satisfaction of each and all of the following:

> (a)   Approval by the Senior Agents of the final, to-be-executed form of all
> documents, instruments, and agreements evidencing the $7.5MM Increase,
> including any promissory notes to be made by the Borrower payable to the
> Subordinating Creditors;
> 
> (b)   Determination by the Senior Agents to their reasonable satisfaction that
> no Default or Event of Default shall have occurred and be continuing under the
> Senior Documents, or would occur after giving effect to this Consent.
> 
> (c)   Receipt by the Senior Agents of reimbursement from the Borrower for all
> reasonable costs, expenses, and legal fees incurred by the Senior Agents in
> connection with the negotiation and preparation of this Consent and all
> documents, instruments, and agreements incidental hereto. The Revolving Loan
> Agent is hereby authorized to make an advance under the Senior Documents to
> pay the foregoing amounts.

           3.   In order to induce the Senior Agents on behalf of the Senior
Creditors to enter into this Consent, by executing this Consent where indicated
below, the Borrower hereby represents and warrants to the Senior Agents that no
Event of Default, or event which solely with the passage of time or notice would
constitute an Event of Default, has occurred and is continuing.

           4.   Except as provided herein, all terms and conditions of the
Intercreditor Agreement shall remain in full force and effect. Each of the
parties to this Consent hereby ratifies, confirms, and re-affirms all terms and
provisions of the Intercreditor Agreement.

           5.   This Consent may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one agreement.
This Consent expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the parties hereto have caused this Consent to be
duly executed by their respective authorized officers as a sealed instrument as
of the day and year first above written.

  LASALLE BANK NATIONAL ASSOCIATION,      as Revolving Loan Agent and Senior
Term Loan      Agent                      By: /s/ Jeff Ryan             Name:  
Jeff Ryan             Title: VP                           PWJ LENDING LLC, as
Subordinating      Reimbursement Creditor      By:  Prentice Capital Management,
LP, its Manager                     By: /s/ Mathew Hoffman             Name:
Mathew Hoffman             Title: General Counsel                           PWJ
LENDING LLC, as Subordinating Term Loan      Agent      By:  Prentice Capital
Management, LP, its Manager                     By: /s/ Mathew Hoffman          
  Name: Mathew Hoffman             Title: General Counsel  

 




Acknowledged and Assented to:  WHITEHALL JEWELLERS, INC.          By: /s/ Edward
Dayoob     Name: Edward Dayoob     Title: President and CEO


--------------------------------------------------------------------------------